DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has Provisional filed on 62/152,501 filed on 04/24/2015.

Status of Claims
	Claims 1, 2, and 4-21 are currently pending and rejected.
	Claim 3 is canceled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards providing loan offers for purchasing a vehicle to user.  The concept is related to a fundamental economic practice and managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 2, and 4-21 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards the claims are directed towards providing loan offers for purchasing a vehicle to user.  Independent claim 1 recites a system implementing a process of receiving loan application request including desired vehicle characteristic, finding a vehicle with the matching characteristic in a database (e.g. dealer’s inventory), determining two loan offers with different loan terms to be displayed side-by-side with selectable option to modify the loan term, and receiving a response to the loan offers.  Allowing user to search for vehicle to buy and to receive loan offers for the purchase is a fundamental economic practice.  It is also clearly related to managing transactions between buyer, seller, and lenders.  Independent claim 10 recites similar limitations without the vehicle searching feature.  According to 2019 Revised Patent Eligibility Guidance, the independent claims fall under the grouping of “certain method of organizing human activities”.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, the present claims recite an abstract idea.
Prong Two
The present claims recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The additional elements in the claims are merely providing extra-solutions to automate traditional manual process.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  Depending claim 2, 4-9 and 11-18 do not recite any additional element.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing search engine and communication technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.


Response to Remarks

	Rejection under 35 U.S.C. 101
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive.  
Step 2A
The amended claims still recite a judicial exception
Applicant argued that even if the claims involve certain methods of organizing human activity, the claims do not recite certain methods of organizing human activity because the claims do not set forth or describe any method of organizing human activity.  Examiner finds Applicant’s argument confusing.  Independent claim 1, for example recites a system implementing a process of receiving loan application request including desired vehicle characteristic, finding a vehicle with the matching characteristic in a database (e.g. dealer’s inventory), receiving a credit assessment of a custom, determining two loan offers with different loan terms to be displayed side-by-side with selectable option to modify the loan term, and receiving a response to the loan offers.  The claim as a whole is clearly related to managing interactions between borrower and lenders, which is directed to “certain methods of organizing human activity” under the definition set forth by 2019 Revised Patent Subject Matter Eligibility Guidance.  The claimed invention allows borrower to search for vehicles to buy and to receive loan offers from lenders and negotiate with the lenders on the terms of the loan offers.  Even though some of the decisions are automated, the claimed process as a whole is similar to longstanding economic practice of applying for car loan.  The automated decisions also utilize existing computer technology.  For example, identifying vehicles in dealer inventory that satisfy input vehicle characteristic utilizes basic search engine.  Determining loan offer based on credit assessment, loan application, and estimated value of vehicles requires only basic calculator and lenders’ predefined formula.  The recitation of these existing computer technologies does not render the claims any less abstract.
The claims do not recite limitations that the abstract concept into a practical application 
Applicant argued that independent claim 1 and 10 integrate a practical application by reciting improvements in electronic loan application systems through particularized graphical user interfaces and multi-system electronic communications, and “allows the loan application tool to provide many loan offers for different vehicles simultaneously in real-time or substantially real time”.  Examiner disagrees and points out that the computer system is merely obtaining data from different sources (i.e. dealer, financial service system, and lenders), analyzing data, and providing result of the analysis.  Whether the process is done in real-time or not does not impact the court’s decision on patentability, in the case of Electric Power Group v. Alstom.  Here, the claimed process can be performed any off-the-shelf computer system, thus there is no improvement in the functionality of existing computers.  Even the amended limitation “the selectable option comprising a request to contest the estimated value of the vehicle” does not require any particular novel GUI element.  A simple chat box or data field could allow borrower to contest the estimated value of a vehicle.  As such, the amended claims are not improving the functioning of GUI either.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Applicant then turned to claim 1 of Example 42 of the Subject Matter Eligibility Examples, and argued that the present claims are similar.  Examiner disagrees.  Claim 1 of Example 42 recites converting previously incompatible data formats of different platforms into a standardized format, so that information can be shared among different computer platforms.  As such, claim 1 of Example 42 is directed to solve a problem rooted in computer technology.  The present application is different.  The specification does not mention about similar data incompatibility issue.  Paragraph 0088 merely states the claimed invention provides an interface (e.g. website) that communicates with dealers and lenders to obtain data, and performs repetitive calculations simultaneously to provide loan offers.  Obtaining inventory data and providing loan offers via a webpage is a fundamental economic practice.  Cited prior arts Forrester et al. (Pub No.: US 2015/0039490) and Edelman (Pub. No.: US 2015/0120489) both teach similar invention.  Such function can be performed by any general-purpose computer.  The present claims are actually more similar to the ineligible claims in Electric Power Group v. Alstom, because they are directed to a process of obtaining data, analyzing data, and displaying result of the analysis.
Applicant argued the claims recite specific interface with a selectable option to modify the loan terms and a selectable option to save the loan offer.  Examiner points out that FIG. 6 to FIG. 9 of the present application depict a very simple webpage layout that can be easily construct using basic coding language.  FIG. 47 and FIG. 49 of Shapley et al. (US Patent No.: 10,163,156) depict similar webpage layout with a selectable option to modify the loan terms.  Even the amended limitation “the selectable option comprising a request to contest the estimated value of the vehicle” does not require any particular novel GUI element.  A simple chat box or data field could allow borrower to contest the estimated value of a vehicle.  As such, the amended claims are not improving the functioning of GUI either. There is no improvement in GUI technology in the form of improved efficiency, enhanced security, or new functionality.  The claimed invention is merely relying on existing GUI technology to implement a concept of modifying/negotiating loan offers.  The recitation of the user interface does not render the claim any less abstract.
Step 2B
The claims do not recite improvements to a technical field
As discussed earlier, the amended claims do not improve the functioning of existing computer or GUI technology.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  
The claims do not recite a non-conventional combination of elements
Applicant brought up Bascom and argued the present claims recite similar non-conventional combination of elements.  The BASCOM court ruled that an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e. the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  The present claims are different.  Claim 1, for example, recites only “one or more memory devices” and “one or more processors” as additional elements.  They are not combined in a non-conventional configuration.  Like in any other general-purpose computers, memory and processors act together to implement software instructions stored in the memory.  The generic combination of memory and processor perform basic computer functions, such as receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).
Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	Examiner maintains the ground of rejection under 35 U.S.C. 101.

Rejection under 35 U.S.C. 103
	Applicant amended several limitations in the independent claims.  Most amended features are taught by the cited prior arts.  However, the cited prior arts do not teach “configure a display…each preview comprising…(ii) a selectable option to modify the loan terms associated with each corresponding loan offer, the selectable option comprising a request to contest the estimated value of the vehicle”.  The only reference Examiner can find is Singh et al. (Pub. No.: US 2016/0321726).  However, the effective filing date of Singh et al. is after the effective filing date of the present application, and Singh et al. and the present application are both owned/assigned to the same entity (i.e. Capital One Services, LLC).  Therefore, Singh et al. is not a prior art.  As such, no prior art rejection is cited in this Office Action.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
OCT-2022